Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 1 of 22




           EXHIBIT O
                          Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 2 of 22




                                          Claim Chart for U.S. Patent No. 10,674,120
                                       COMMUNICATION AND MONITORING SYSTEM

                                                                 Claim 1

The SimpliSafe SimpliCam Camera and all other similar devices provided by SimpliSafe (collectively, the “SimpliCam”) infringes at
least the claims charted below of United States Patent No. 10,674,120 (the “’120 Patent”), entitled “Communication and Monitoring
System,” under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents. In addition, SimpliSafe indirectly infringes the
‘120 Patent under sections 271(b) and/or 271(c) by instructing, directing, and/or enabling others, including its customers, purchasers,
users and developers, alone, or in combination to use the SimpliCam and/or perform all or some of the steps recited in the claims of the
‘120 patent, either literally or under the doctrine of equivalents, and by providing a material or apparatus for use in a patented process,
when such material or apparatus is especially adapted for use in the infringement of the ‘120 patent, and is not a staple article or
commodity of commerce suitable for substantial non-infringing use.



  U.S. Pat. No. 10,674,120                                                       SimpliCam

 [1.1] A detection and           To the extent the preamble is limiting, the SimpliCam is a detection and viewing system.
 viewing system
 comprising:
                     Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 3 of 22




U.S. Pat. No. 10,674,120                                               SimpliCam




                           https://simplisafe.com/home-security-shop
                        Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 4 of 22




 U.S. Pat. No. 10,674,120                                                 SimpliCam




                             https://simplisafe.com/home-security-shop

                             To the extent the preamble of claim 1 is limiting, the SimpliCam is a detection and viewing system
                             associated with an entrance.

[1.2] a device comprising:   The SimpliCam has a has a camera and a motion detector.
a camera; and a motion
sensor,
                        Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 5 of 22




 U.S. Pat. No. 10,674,120                                                SimpliCam




                             https://simplisafe.com/simplicam-security-camera


[1.3] wherein the device     The SimpliCam has an outer housing.
further comprises an outer
housing,
                        Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 6 of 22




 U.S. Pat. No. 10,674,120                                                  SimpliCam




                              https://simplisafe.com/home-security-shop


[1.4] wherein the device is   The SimpliCam can wirelessly transmit digital streaming video to a user’s smartphone through the
capable of wirelessly         SimpliSafe app, upon detection of a person by the motion detector.
transmitting digital
streaming video to a
peripheral device, which is
a smartphone, upon
                        Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 7 of 22




 U.S. Pat. No. 10,674,120                                                   SimpliCam

detection of a person by the
motion sensor,




                               https://simplisafe.com/simplicam-security-camera

                               Upon the detection of a person, the SimpliCam can wirelessly transmit streaming video.
                     Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 8 of 22




U.S. Pat. No. 10,674,120                                               SimpliCam




                           https://simplisafe.com/simplicam-security-camera
                     Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 9 of 22




U.S. Pat. No. 10,674,120                                               SimpliCam




                           https://simplisafe.com/simplicam-security-camera




                           https://simplisafe.com/simplicam-security-camera
                       Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 10 of 22




 U.S. Pat. No. 10,674,120                                                 SimpliCam

[1.5] wherein the system is   The SimpliCam can encrypt transmitted video.
capable of encrypting the
digital streaming video
transmitted from the
device,




                              https://www.security.org/home-security-systems/simplisafe/faqs/




                               https://www.cnet.com/news/home-security-systems-video-doorbells-user-privacy-data-security-abode-
                              adt-comcast-nest-ring-simplisafe/
                        Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 11 of 22




 U.S. Pat. No. 10,674,120                                                  SimpliCam




                              https://simplisafe.com/simplicam-security-camera

[1.7] wherein the device      The SimpliCam has an antenna for transmission of the digital streaming video.
comprises an antenna for
transmission of the digital
streaming video,
                     Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 12 of 22




U.S. Pat. No. 10,674,120                                               SimpliCam




                           https://simplisafe.com/simplicam-security-camera
                        Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 13 of 22




 U.S. Pat. No. 10,674,120                                                    SimpliCam




                               https://simplisafe.com/simplicam-security-camera

[1.8] a software application   The SimpliSafe app is a software application capable of operating on a smartphone.
capable of operating on a
smartphone, wherein the        In order to install and setup the SimpliCam, the user is instructed to download the SimpliSafe app.
software application is
capable of:
                     Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 14 of 22




U.S. Pat. No. 10,674,120                                               SimpliCam




                           https://support.simplisafe.com/hc/en-us/articles/360029594812-Installation-Help-for-SimpliCam




                           https://simplisafe.com/simplicam-security-camera
                       Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 15 of 22




 U.S. Pat. No. 10,674,120                                                   SimpliCam

[1.9] a) displaying the       The SimpliSafe app can display the digital streaming video and at the same time displaying at least one
digital streaming video and   icon.
at the same time displaying
at least one icon;




                              https://simplisafe.com/simplicam-security-camera
                       Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 16 of 22




 U.S. Pat. No. 10,674,120                                                 SimpliCam




                            https://simplisafe.com/simplicam-security-camera

[1.10] b) displaying        The SimpliSafe app displays recorded video.
recorded video; and
                     Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 17 of 22




U.S. Pat. No. 10,674,120                                                SimpliCam




                           https://simplisafe.com/simplicam-security-camera

                           The SimpliSafe app can provide the user access to stored recordings of video and digital audio. The
                           recordings are organized be the date and time that they occurred.
                     Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 18 of 22




U.S. Pat. No. 10,674,120                                              SimpliCam




                           https://play.google.com/store/apps/details?id=com.simplisafe.mobile&hl=en_US
                       Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 19 of 22




 U.S. Pat. No. 10,674,120                                                   SimpliCam

[1.11] c) modifying one or    The user can use the SimpliSafe app to modify one or more control parameters associated with the
more control parameters       SimpliCam.
associated with the device;
and                           For example, the SimpliSafe app allows the user to adjust the picture quality, night vision, motion
                              detection and other options.
Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 20 of 22




     https://support.simplisafe.com/hc/en-us/articles/360029440912-How-do-I-change-my-camera-s-settings-
                      Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 21 of 22




 U.S. Pat. No. 10,674,120                                                SimpliCam

[1.12] a database           The SimpliCam system with a database with a storage hierarchy of storage for the digital streaming
comprising a hierarchy of   video captured by the SimpliCam.
storage for the digital
streaming video captured    For example, stored recordings of video and digital audio are available on the SimpliSafe app. The
by the device.              recordings are ordered and organized by date, time, and event.
                     Case 1:20-cv-12288-ADB Document 23-15 Filed 05/19/21 Page 22 of 22




U.S. Pat. No. 10,674,120                                              SimpliCam




                           https://play.google.com/store/apps/details?id=com.simplisafe.mobile&hl=en_US
